BLODGETT, P. J.
Heard upon prayer of bill to set aside a sale under foreclosure of a mortgage held by respondent.
Complainant contends that the notice of sale was not published for three successive weeks.
Notice was published three times, viz.: December 27, 1930, January 3, 1931, and January 10, 1931. The condition of the mortgage deed as to a *155notice of sale is, “first publishing a notice of the time and place of sale once each week for three successive weeks * * * such notice to be not less than twenty-one days before the day of sale.”
For the complainant: Max Levy.
For the respondent: Moore & Curry.
The notice appeared in a newspaper published in Fall River, Massachusetts, for three successive weeks, and the first publication was more than twenty-one days 'before the date of the sale.
Complainant cites the case of Quinn vs. McDole, 28 R. I. 327, in support of his contention that the notice should have been published four times.
The case cited does not sustain the contention of complainant, as in that case the condition as to publication was that same must be published for four successive weeks, and the Court held that meant that twenty-eight days must elapse from the date of the first publication to the date of the sale, and that only twenty-three days elapsed.
Bill is dismissed.